Dismiss and Opinion Filed May 10, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01034-CV

                        KENDRA BURNES, Appellant
                                 V.
                   SPCP HAMPTON OWNER LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04014-E

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Osborne
      After appellant failed to timely file her brief, we directed appellant by postcard

dated March 30, 2022 to file the brief within ten days and cautioned her that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                       /Leslie Osborne//
211034f.p05                            LESLIE OSBORNE
                                       JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KENDRA BURNES, Appellant                     On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-21-01034-CV          V.               Trial Court Cause No. CC-21-04014-
                                             E.
SPCP HAMPTON OWNER LLC,                      Opinion delivered by Justice
Appellee                                     Osborne. Justices Schenck and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 10th day of May, 2022.




                                       –3–